Exhibit 99.2 Wei Zhang Corporate Secretary / VP of Investor Relation China Yida Holding Co. 20955 Pathfinder Rd., Suite 200-2 Diamond Bar, CA 91765 November 05, 2011 Dear Mr. Minhua Chen, It is my sincere regret to submit my resignation from China Yida Holding Inc. effective on December 31, 2011. Thank you for your understanding of my decision to leave the company, and has provided me with such excellent opportunities and all your support over the years. I wish you all the best for your continued success. Sincerely, /s/ Wei Zhang Wei Zhang
